DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the Group I, claims 15-25, in the reply filed on 4/26/2022 is acknowledged.
Claims 26-29 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/26/2022.
Claims 15-25 as filed on 4/22/2021 are under examination in the instant office action.
Information Disclosure Statement
	IDS filed on 4/22/2021 was considered. 
The cross-out signs indicate 2 foreign documents with unreadable copies and 1 EP document that has wrong Country Conde (WP instead of EP).

Claim Rejections - 35 USC § 112
Indefinite
Claims 15-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 15 is rendered indefinite by phrase “such as”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 18 is rendered indefinite by abbreviated terms. Abbreviation in the first instance of claims should be explained upon with the abbreviation indicated in parentheses. The abbreviations can be used thereafter.
Claims 23 is rendered indefinite by phrases “preferably”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 23 recites first broad range of CFU amounts,  and the claim also recites 2 other ranges which are narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
				             Deposit
	Claim 20 is  rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Claim(s) requires one of ordinary skill in the art to have access to specific microorganisms that are strains DSM 32910, DSM 32911, DSM 32851 and DSM 32853.
Because the microorganisms are essential to the claimed invention, they must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the microorganisms are not so obtainable or available, the requirements of 35 U.S.C. 112 may be satisfied by deposit of the microorganisms. The specification does not disclose a repeatable process to obtain the microorganisms and it is not clear from the specification or record that the microorganisms are readily available to the public.  
	The rejection may be overcome by establishing that each microorganism identified is readily available to the public and will continue to be so for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer, or by an acceptable deposit as set forth herein.  See 37 CFR 1.801-1.809. 
	If the deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants or a statement by an attorney of record over his/her signature and registration number, stating that the deposit has been made under the Budapest Treaty and that all restrictions imposed by the depositor on availability to the public of the deposited material will be irrevocably removed upon issuance of the patent would satisfy the deposit requirement. See 37 CFR 1.808.
	Because DSM has acquired the status of an International Depository in accordance to the Budapest Treaty, a declaration stating that all restrictions will be irrevocably removed upon issuance of the patent will overcome this rejection. 
	Please, also submit copies of the deposit receipts in DSM.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. 
The claims recite a bacterial strain belonging to Lactobacillus with ability of improving metabolic heath and compositions therewith. The bacterial strain of claim 15 and several bacterial strains of claim 20 are/appear to be naturally occurring bacteria in view of specification (pages 23-25). The selection protocol recited in claims appear to confirm that bacterial strains are from natural hosts and adjected to intestines of animals.  The claim-recited components of the compositions with the strains are generic. 
This judicial exception is not integrated into a practical application because claimed elements in combination do not add a meaningful limitation or extra-solution to the claimed product, and the claimed product as a whole is nothing more than an attempt to generally link the product of nature to a particular technological environment.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately and in combination, they do not add significantly more (also known as an “inventive concept”) to the exception.
It is suggested to insert limitation drawn to lyophilized or freeze-dried form of the bacterial strain(s); for example: see published application par. 0020, 0088.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-19 and 21-25 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 8,298,526 (Leu et al).
The cited US 8,298,526 (Leu et al) teaches a Lactobacillus strain(s) having the ability of improving the metabolic health including alleviating prediabetes, having the ability to lower the blood glucose level in a mammalian (see entire document including abstract and col. 4, lines 35-47). The Lactobacillus strains are derived from gastrointestinal (Gl) tract (col. 7, lines 50-52), and, thus, have ability for survive in GI within the meaning of the claims. The Lactobacillus strains are selected/screened for ability to regulate immune system by secreting high amounts of IL 10 (col. lines 53-55), and, thus, comply with final results of dendritic assay within the meaning of the claims or when read in light of specification  (pages 26-27). The Lactobacillus strains belong to the species of Lactobacillus reuteri (table 1) or Lactobacillus casei (col. 7, line 13). The cited document teaches CFU amounts and doses of the beneficial Lactobacillus strain(s) in the therapeutic composition of about 109 CFU daily (table 5). The compositions with the beneficial Lactobacillus strain(s) are pharmaceutical, food and dietary supplement products (col. 6-col. 7) and they comprises probiotic cells, cell components and additional beneficial ingredients within the meaning of the claims.  
Thus, the cited document US 8,298,526 (Leu et al) anticipate the claimed invention. 

Claims 15-25 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 7,846,711 (Boettner et al).
The cited US 7,846,711 (Boettner et al) teaches a Lactobacillus strain DSM 17648 and compositions therewith. The cited document US 7,846,711 (Boettner et al) recognizes that strain provides for alleviation of inflammation (col. 2, line 54) and capable to survive under conditions of GI tract (example 3). The Latin names of the strains belonging to the species of Lactobacillus are commonly reclassified.
Although US 7,846,711 (Boettner et al) does not explicitly acknowledge the ability of DSM 17648 strain to lower the blood glucose level in mammals, the strain is the same and, thus, it inherently posses the same characteristics as encompassed by the claims for its intended uses. 
The cited document teaches CFU amounts and doses of the beneficial Lactobacillus strain(s) in the therapeutic composition of about 108 – 1012 CFU (col. 3, lines 45-50). The compositions with the beneficial Lactobacillus strain(s) are pharmaceutical, food and dietary supplement products (col. 3, lines 51-65) and they comprises probiotic cells, cell components and additional beneficial ingredients within the meaning of the claims.  
Thus, the cited document US 7,846,711 (Boettner et al) anticipate the claimed invention as drawn to the prior art strain DSM 17648 and compositions therewith.
The scope of claims as drawn to the strains DSM 32910, DSM 32911, DSM 32851 and DSM 32853 and compositions therewith is free from the prior art of record. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
May 16, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653